Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Preliminary Amendment filed December 30, 2021.

3.	Claim 1 has been cancelled and new claims 2-22 have been added.

4.	Claims 2-22 have been examined and are pending with this action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 2-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kinsel et al. (US 2013/0204940).

INDEPENDENT:
As per claim 2, Kinsel teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a system (see Kinsel, [0005]: “a processor and a memory configured to perform the operation”), the one or more programs including instructions for: 
accessing data representing a first social media post that is posted by a first user account, wherein the data representing the first social media post includes geographic location data identifying a first geographic location (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”; and [0054]: “post with location data”); 
determining that a second social media post is related to the first social media post, wherein the second social media post is posted by a second user account that is different from the first user account, and wherein the entity associated with the second user account is different than the entity associated with the first user account (see Kinsel, [0003]: “plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
accessing data representing the second social media post (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
determining that the data representing the second social media post does not include geographic location data (see Kinsel, [0056]: “location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”); 
in accordance with determining that the data representing the second social media post does not include geographic location data, analyzing the data representing the second social media post (see Kinsel, [0056]: “even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place””; [0063]: “query process 10 may analyze one or more identified 306 posts from one or more of the social media sites, e.g., to enrich its metadata in the above-noted index”; and [0064]: “query process 10 ingests content, query process 10 may (e.g., automatically) analyze the content for the attributes defined by the editor (e.g., via query process 10). For example, the editor (e.g., via query process 10) may define that all Twitter content containing the phrase "RT" or marked as a "Retweet" via Twitter's post metadata should be tagged within the structured ontology as a "Retweet" (e.g., a repost of another user's content.”); 
determining a location score based at least in part on the analysis of the data representing the second social media post (see Kinsel, [0072]-[0073]: “score factor”; and [0083]: “a relevance or score threshold”); and 
if the location score for the data representing the second social media post exceeds a threshold location score, associating the second social media post with the geographic location identified in the geographic location data of the first social media post (see Kinsel, [0054]: “Associating a real-world place with a post may enable query process 10 to augment the metadata mapped (e.g., attached) to the post with location data, the type of place (e.g. restaurant, nightclub, community organization, etc.), which may be used when determining relevance”; [0056]: “Typically, location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”; [0057]: “within a threshold area”; [0061]: “if the distance is greater than some threshold distance”; and [0083]: “post exceeds a relevance or score threshold as defined”).

As per claim 9, Kinsel teaches a computer-implemented method for resolving geographic location of social media posts to determine if they are associated with a geographic location, the method comprising: 
accessing data representing a first social media post that is posted by a first user account, wherein the data representing the first social media post includes geographic location data identifying a first geographic location (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”; and [0054]: “post with location data”); 
determining that a second social media post is related to the first social media post, wherein the second social media post is posted by a second user account that is different from the first user account, and wherein the entity associated with the second user account is different than the entity associated with the first user account (see Kinsel, [0003]: “plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
accessing data representing the second social media post (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
determining that the data representing the second social media post does not include geographic location data (see Kinsel, [0056]: “location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”); 
in accordance with determining that the data representing the second social media post does not include geographic location data, analyzing the data representing the second social media post (see Kinsel, [0056]: “even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place””; [0063]: “query process 10 may analyze one or more identified 306 posts from one or more of the social media sites, e.g., to enrich its metadata in the above-noted index”; and [0064]: “query process 10 ingests content, query process 10 may (e.g., automatically) analyze the content for the attributes defined by the editor (e.g., via query process 10). For example, the editor (e.g., via query process 10) may define that all Twitter content containing the phrase "RT" or marked as a "Retweet" via Twitter's post metadata should be tagged within the structured ontology as a "Retweet" (e.g., a repost of another user's content.”); 
determining a location score based at least in part on the analysis of the data representing the second social media post (see Kinsel, [0072]-[0073]: “score factor”; and [0083]: “a relevance or score threshold”); and 
if the location score for the data representing the second social media post exceeds a threshold location score, associating the second social media post with the geographic location identified in the geographic location data of the first social media post (see Kinsel, [0054]: “Associating a real-world place with a post may enable query process 10 to augment the metadata mapped (e.g., attached) to the post with location data, the type of place (e.g. restaurant, nightclub, community organization, etc.), which may be used when determining relevance”; [0056]: “Typically, location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”; [0057]: “within a threshold area”; [0061]: “if the distance is greater than some threshold distance”; and [0083]: “post exceeds a relevance or score threshold as defined”).

As per claim 16, Kinsel teaches a system, comprising: 
one or more processors (see Kinsel, [0005]: “a processor and a memory configured to perform the operation”); 
memory (see Kinsel, [0005]: “a processor and a memory configured to perform the operation”); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (see Kinsel, [0005]: “a processor and a memory configured to perform the operation”), the one or more programs including instructions for: 
accessing data representing a first social media post that is posted by a first user account, wherein the data representing the first social media post includes geographic location data identifying a first geographic location (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”; and [0054]: “post with location data”); 
determining that a second social media post is related to the first social media post, wherein the second social media post is posted by a second user account that is different from the first user account, and wherein the entity associated with the second user account is different than the entity associated with the first user account (see Kinsel, [0003]: “plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
accessing data representing the second social media post (see Kinsel, Abstract: “A plurality of posts from the one or more social media sites is identified, wherein at least a portion of the plurality of posts includes at least a portion of the one or more attributes for the information associated with the entity”); 
determining that the data representing the second social media post does not include geographic location data (see Kinsel, [0056]: “location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”); 
in accordance with determining that the data representing the second social media post does not include geographic location data, analyzing the data representing the second social media post (see Kinsel, [0056]: “even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place””; [0063]: “query process 10 may analyze one or more identified 306 posts from one or more of the social media sites, e.g., to enrich its metadata in the above-noted index”; and [0064]: “query process 10 ingests content, query process 10 may (e.g., automatically) analyze the content for the attributes defined by the editor (e.g., via query process 10). For example, the editor (e.g., via query process 10) may define that all Twitter content containing the phrase "RT" or marked as a "Retweet" via Twitter's post metadata should be tagged within the structured ontology as a "Retweet" (e.g., a repost of another user's content.”); 
determining a location score based at least in part on the analysis of the data representing the second social media post (see Kinsel, [0072]-[0073]: “score factor”; and [0083]: “a relevance or score threshold”); and 
if the location score for the data representing the second social media post exceeds a threshold location score, associating the second social media post with the geographic location identified in the geographic location data of the first social media post (see Kinsel, [0054]: “Associating a real-world place with a post may enable query process 10 to augment the metadata mapped (e.g., attached) to the post with location data, the type of place (e.g. restaurant, nightclub, community organization, etc.), which may be used when determining relevance”; [0056]: “Typically, location centric discovery services may rely on geo coordinates assigned to each individual post; however, even if an actual post contains no geographical information (e.g., during and/or after being posted), query process 10 may still map that content by applying the above-noted location information metadata of the associated place”; [0057]: “within a threshold area”; [0061]: “if the distance is greater than some threshold distance”; and [0083]: “post exceeds a relevance or score threshold as defined”).

DEPENDENT:
As per claims 3, 10, and 17, which respectively depends on claims 2, 9, and 16, Kinsel further teaches wherein determining that the second social media post is related to the first social media post includes: determining that the second user account is mentioned or tagged in the first social media post; and identifying one or more social media posts posted by the second user account, wherein the one or more social media posts posted by the second user account includes the second social media post (see Kinsel, [0026]: “Query process 10 may (e.g., via a user interface associated with query process 10), enable an editor (e.g., user) to structure such things as, e.g., topics, keywords or tags and their relationship to other associated people, places and entities”).
As per claims 4, 11, and 18, which respectively depends on claims 2, 9, and 16, Kinsel further teaches wherein determining that the second social media post is related to the first social media post includes: determining that the first social media post includes a first tag; and identifying the second social media post based on the first tag, wherein the second social media post includes the first tag (see Kinsel, [0026]: “Query process 10 may (e.g., via a user interface associated with query process 10), enable an editor (e.g., user) to structure such things as, e.g., topics, keywords or tags and their relationship to other associated people, places and entities”; and [0064]: “as query process 10 ingests content, query process 10 may (e.g., automatically) analyze the content for the attributes defined by the editor (e.g., via query process 10). For example, the editor (e.g., via query process 10) may define that all Twitter content containing the phrase "RT" or marked as a "Retweet" via Twitter's post metadata should be tagged within the structured ontology as a "Retweet" (e.g., a repost of another user's content.)”).
As per claims 5, 12, and 19, which respectively depends on claims 2, 9, and 16, Kinsel further teaches wherein determining that the second social media post is related to the first social media post includes: determining that the second user account interacted with the first social media post (see Kinsel, [0047]: “query process 10, web application 20, or combination thereof, and any described interaction(s) between one or more of client applications 22, 24, 26, 28, query process 10, web application 20, or combination thereof to effectuate such functionality”); and identifying one or more social media posts posted by the second user account, wherein the one or more social media posts posted by the second user account includes the second social media post (see Kinsel, [0064]: “as query process 10 ingests content, query process 10 may (e.g., automatically) analyze the content for the attributes defined by the editor (e.g., via query process 10). For example, the editor (e.g., via query process 10) may define that all Twitter content containing the phrase "RT" or marked as a "Retweet" via Twitter's post metadata should be tagged within the structured ontology as a "Retweet" (e.g., a repost of another user's content.)”; and [0084]: “social factors (e.g., total number of "Likes", total number of "Likes" by friends, comments by friends, reposts or "retweets" by a user's followees, etc.) may be included as a different type of rule in the above-noted relevance profiles”).
As per claims 6, 13, and 20, which respectively depends on claims 2, 9, and 16, Kinsel further teaches wherein determining that the second social media post is related to the first social media post includes: accessing a database of identifiers associated with users previously identified as likely to be located at the first geographic location; matching the second user account to an identifier in the database; and identifying one or more social media posts posted by the second user account (see Kinsel, [0026]: “Content that references these places (e.g., by explicit mentions of place name or social network identifier) may be labeled by query process 10 as "place reference". It will be appreciated that these are non-limiting examples, and that an editor (e.g., via query process 10) may define any particular structure using a set of editorial tools”; and [0054]: “identifying and merging multiple instances of a single place (e.g., Voltage Coffee) from multiple data providers into a canonical place record (e.g., within the above-noted data store). Posts from places that are known to exist in the real world may be more relevant to a user than posts from unknown sources. Additionally, the real world places may be more likely to want to engage a user and call him/her to action. Associating a real-world place with a post may enable query process 10 to augment the metadata mapped (e.g., attached) to the post with location data, the type of place (e.g. restaurant, nightclub, community organization, etc.), which may be used when determining relevance as will be discussed in greater detail below”).
As per claims 8, 15, and 22, which respectively depends on claims 2, 9, and 16, Kinsel further teaches wherein the data representing the second social media post includes an image, and wherein analyzing the data representing the second social media post comprises: applying, by one or more processors, a computer vision classification algorithm to the image of the data representing the second social media post to determine a first class confidence score; if the first class confidence score for the image of the data representing the second social media post exceeds a threshold first class confidence score, classifying the image of the second social media post as matching the first class, wherein the location score is determined based at least in part on the classification of the image of the second social media post as matching the first class; and if the first class confidence score for the image of the data representing the second social media post does not exceed the threshold first class confidence score, forgoing classifying the image of the second social media post as matching the first class (see Kinsel, [0063]: “query process 10 to determine whether the post includes an image attribute or standard text-only status update”; and [0068]: “query process 10 may apply a "positive weight" to post content from a local social media networking site account that contains the appropriate attributes, such as, e.g., an image and/or contains specific terms such as "dancing"”).


Allowable Subject Matter
6.	Claims 7, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein analyzing the data representing the second social media post comprises: performing, by one or more processors, semantic analysis to determine a semantic similarity score between the second social media post and a collection of data representing social media posts identified as being associated with the geographic location identified in the geographic location data of the first social media post, wherein the location score is determined based at least in part on the semantic similarity score” as recited in dependent claims 7, 14, and 21.


Conclusion
7.	For the reasons above, claims 2-6, 8-13, 15-20, and 22 have been rejected, claims 7, 14, and 21 have been objected to, and claims 2-22 remain pending.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443